Citation Nr: 1824184	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 403A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for right knee meniscus tear repair.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to January 1987. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction is currently retained by the RO in Pittsburgh, Pennsylvania.  

In February 2015, the Veteran requested a hearing before a Decision Review Officer (DRO). The DRO hearing was scheduled for October 21, 2016.  The Veteran did not appear and the notification request was returned as undeliverable.  A subsequent DRO hearing was rescheduled for December 15, 2016.  However, in December 2016 correspondence, the Veteran withdrew his request for a DRO hearing and requested his file be forwarded to the Board.  His hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The Veteran initially submitted a claim for entitlement to service connection for PTSD.  The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue, as reflected on the title page, to include a claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

With regard to the Veteran's application to reopen his claim for service connection for right knee disability, regardless of the decision of the RO as to whether to reopen a previously denied claim, a finding by the Board of new and material evidence is required in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issues of entitlement to service connection for a right knee disability and service connection for an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for right knee meniscus tear repair was denied in a March 1987 rating decision.  The Veteran did not appeal or submit new and material evidence within one year of the decision.

2.  Additional evidence submitted since March 1987 rating decision on the issue of service connection for a right knee disability is relevant and probative.


CONCLUSIONS OF LAW

1. The March 1987 rating decision denying service connection for right knee meniscus tear repair is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received and the claim for entitlement to service connection for a right knee disability is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by a letter to the Veteran in April 2011.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).

VA's Office of General Counsel (OGC) has concluded that the plain language of 38 U.S.C. § 5103(a)(1) does not require VA, upon receipt of a petition to reopen a previously denied claim, to provide notice of the information and evidence necessary to substantiate the element or elements found insufficient in the prior denial of the claim.  See VAOPGCPREC 6-2014 (November 21, 2014).  Thus, the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006) are no longer controlling insofar as it construed the former § 5103(a) to require that VA provide case-specific notice to a claimant in a claim to reopen.  Id.  That said, the OGC opinion did conclude that VA was required to provide notice "to explain what 'new and material evidence' means."  Id.  (quoting Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012)).  The April 2011 letter to the Veteran included the necessary information.

In addition, neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.




II. Application to Reopen

The Veteran contends she is entitled to service connection for a right knee disability.  

The Veteran was denied entitlement to service connection for right knee meniscus disability in a March 1987 rating decision.  The Veteran did not appeal the denial or submit new and material evidence within one year of the determination.  The denial of her right knee disability claim consequently became final.  See 38 C.F.R. §§ 20.302, 20.1103 (2017).  Thereafter, in January 2011, the Veteran applied to reopen her claim of entitlement to service connection for a right knee disability.  

A claim may be reopened upon the submission of new and material evidence.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  

In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

The United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  See id.  

In the March 1987 rating decision, the RO denied service connection for right knee meniscus tear repair because it existed prior to service and the evidence did not establish that it was aggravated by service.  The RO reported that the October 1983 enlistment examination showed a history of right knee lateral meniscus tear at age 22.  A November 1985 periodic examination was further cited, where the Veteran recounted a history of surgery in 1982 and indicated that she had no problems since.  The RO reported that a September 1986 separation examination was normal.  

In essence, at the time of the prior final decision there was no evidence of an in-service incurrence or aggravation of a disease or injury.  There was no evidence linking the right knee meniscus tear repair that existed prior to service to active service.  

At the time of the prior final rating decision in March 1987, the record included the Veteran's service personnel and treatment records.  In her Application for Compensation or Pension (VA Form 21-526e) dated January 1987, the Veteran contended that she had pain in the right knee from June 1982.  

In January 2011, the Veteran applied to reopen her claim of entitlement to service connection for a right knee disability.  In order to reopen the previously denied claim, the evidence submitted since the last final denial must be new and material.

After a review of the record, the Board concludes that new and material evidence sufficient to reopen the claim of entitlement to service connection for a right knee disability has been submitted.

The added evidence since the March 1987 rating decision, in pertinent part, consists of service treatment records, and post-service VA outpatient treatment records.  A June 2010 x-ray of the right knee yielded evidence of severe lateral joint space narrowing compatible with degenerate joint disease.  In support of her current application to reopen, the Veteran contends that her right knee disability has progressively worsened, such that she experiences daily pain, discomfort, swelling, and an abnormal gait.  

The Board finds that the added post-service VA outpatient treatment records dated through April 2014 relate to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability.  The Board notes that entitlement to service connection is warranted on a presumptive basis for certain chronic diseases.  See 38 U.S.C. § 1112 (a)(1) (2012); 38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2017).  Degenerative joint disease is a chronic disease for VA purposes.  38 C.F.R. § 3.309(a).  In other words, they provide evidence of a change in pathology of the Veteran's right knee disability and an alternative theory of entitlement to service connection.  Accordingly, the evidence is new and material, and the claim is reopened.  See Cox v. Brown, 5 Vet. App. 95 (1993).


ORDER

The application to reopen the claim for entitlement to service connection for a right knee meniscus tear repair is granted.  


REMAND

The Veteran has not been scheduled for a VA examination for her right knee or acquired psychiatric disorder claims.  The Board finds that the evidence warrants such an examination, as well as additional development.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in-service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's reopened claim for service connection for her right knee disability, a post-service x-ray dated June 2010 identified severe lateral joint space narrowing compatible with degenerative joint disease.  In January 2011, the Veteran contended that her right knee disability has progressively worsened since her separation from service.  She endorsed daily pain, discomfort, swelling, and an abnormal gait such that she favors her left leg.  

As to the PTSD aspect of the claim, VA outpatient treatment records dated December 2010 and June 2013 reflect the Veteran reported she went on patrols in identified or unmarked mine fields and was in charge of a guard post in the Korean demilitarized zone (DMZ).  She endorsed a "significant" amount of emotional terrorism by North Koreans.  VA outpatient treatment records further document the Veteran's reports of in-service hazing, harassment, and references to military sexual trauma (MST).  In a statement dated March 2011, the Veteran reported that she drew her firearm on a disorderly South Korean soldier while at Imjin Bridge in South Korea and recounted an instance of sexual assault in July 1985 while stationed at Camp Liberty Bell in South Korea.  

Several of the Veteran's statements could be inferred as in-service stressors attributable to fear of hostile military activity, or personal assault.    

For the above reasons, the Board concludes that VA examinations for the right knee and acquired psychiatric disorder are necessary.

Accordingly, the case is REMANDED for the following action:

1. If there is outstanding evidence, the Veteran should be invited to submit such evidence.  

2. Schedule the Veteran for a VA examination for her right knee disability claim.  The claims file must be made available to and reviewed by the examiner.  After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Is it at least as likely as not (a fifty percent probability or greater) that right knee degenerative joint disease is related to her active service?

b. Based upon the record, was the preexisting meniscus impairment aggravated during service?

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it. 

Any appropriate evaluations, studies and testing deemed necessary by the examiner should be conducted and their results included in the examination report.

3. Schedule the Veteran for a VA psychiatric examination to determine whether the Veteran has a diagnosis of an acquired psychiatric disorder, to include PTSD.  The claims file must be made available to and reviewed by the examiner. After reviewing the claims file and examining the Veteran, the examiner should answer the following questions:

a. Does the Veteran satisfy the DSM-IV or DSM-V criteria for a current diagnosis of PTSD?  If the Veteran has had PTSD, the examiner is asked to opine whether it is at least as likely as not (fifty percent probability or greater) that the PTSD is related to service.

b. If the Veteran is diagnosed with any other psychiatric disorder, the examiner is requested to provide an opinion on whether it is at least as likely as not (a fifty percent probability or greater) that the Veteran's acquired psychiatric disability is related to her active service? 

c. The AOJ should conduct any additional development consistent with potential MST.  

The term "as likely as not" (at least fifty percent probability) does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

4. Thereafter, readjudicate the issues on appeal.  If the determinations remain unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


